Citation Nr: 0513194	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension.

2.  Entitlement to service connection for a low back disorder 
characterized as lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968.

This appeal to the Board of Veterans Appeals (the Board) was 
from a rating action dated in April 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The St. Paul, Minnesota, RO currently has jurisdiction of the 
veteran's claims file.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in Waco, Texas, in December 2001; a transcript is of 
record.

In October 2002, under regulations then in effect, the Board 
endeavored to develop the evidence; additional documentation 
was added to the file at that time.

Pursuant to several searches for records, clinical 
documentation has been received from multiple VA facilities.  
In a VA Form 21-4138 dated in April 2003, the veteran 
indicated that his care had been at the several VA facilities 
for which records are in the file.

In the interim, regulations were revised, and the Board was 
required to remand the case for additional development in 
November 2003.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated two regulatory provisions authorizing the Board 
to carry out certain responsibilities of the VA).  

Nonservice-connected pension benefits have been assigned 
since November 2002.  Service connection is not in effect for 
any disability at present.

FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues; no additional 
records are known to be available.

2.  A heart disorder to include elevated blood pressure was 
not demonstrated in service or for many years thereafter, and 
there is no medical evidence or opinion associating any 
cardiac problems first shown in the 1990's with the veteran's 
service in the 1960's.

3.  The veteran's back complaints in service were related to 
soft tissue problems without evidence of osseous injury, 
resolved quickly and without chronic residuals in or since 
service, and are entirely unrelated to low back complaints 
including degenerative changes demonstrated decades 
thereafter.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease with hypertension was not 
incurred in or aggravated by military service and neither may 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2003); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  A low back disability was not incurred in or aggravated 
by military service nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal which provides for 
various due process considerations and assistance in 
development of evidence.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. In the statement of the case (SOC), 
the RO informed the veteran of the evidence necessary to 
establish entitlement to service connection and the RO also 
included the pertinent regulations that applied to the 
veteran's claim.  The veteran was sent the SOC, and a copy of 
this was mailed to the veteran's accredited representative.  
These were not returned by the United States Postal Service 
as undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications. See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
Subsequently, several comprehensive SSOC's and additional 
correspondence were issued and similarly provided to the 
veteran and his representative.  Specifically, a letter dated 
in January 2004 informed the veteran of the evidence needed 
to establish entitlement to the benefit sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim and his 
actions as a result have reflected that he understands what 
evidence is to be obtained by which party.   

At the hearing and throughout the remainder of the appellate 
period, discussions have taken place, and the veteran has 
indicated his understanding with regard to the necessity for 
certain evidence, the acquisition of evidence, and the 
respective responsibilities incumbent on VA and veteran for 
obtaining such pursuant to the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The January 2004 letter 
also advised the veteran to submit any evidence he had with 
respect to his claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  When asked for additional information, he has 
responded as indicated herein as to where he received care, 
and to the extent that such records are available, they are 
now in the file.  

At the hearing, an additional period of time was given for 
the veteran to provide either additional records or 
identifying information so VA could obtain same; nothing was 
produced as a result of that opportunity.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claims 
predated the enactment of the VCAA.  The Board is, 
nevertheless, satisfied that the noted 2004 letter and the 
record on appeal fulfilled all VCAA requirements.   

In this case, the RO has fully endeavored to obtain all 
available pertinent evidence, and the veteran has 
specifically stated that there is no further evidence to be 
obtained in regard to this issue.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination. In this case, the 
veteran was provided a VA examination with nexus opinion 
regarding his back disability.  The Secretary shall treat an 
examination as being necessary to make a decision on a claim 
if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  As regards the cardiovascular issue, 
for the reasons described below, the Board does not find that 
an examination is necessary in this case.  As further 
discussed below, the record is complete and there is no 
probative evidence tending the link the claimed disorder to 
service.  Therefore, a VA examination was not warranted for 
this issue.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

General Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases such as arteriosclerosis, 
hypertension or arthritis, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993);

And the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Arteriosclerotic and Hypertension Vascular Heart Disease
Factual Background

Service medical records show no clinical finings or 
complaints referable to a heart condition or elevated blood 
pressure at entrance, during service or at separation.  Blood 
pressure readings recorded in service were as follows: 118/61 
(June 1964; 120/80 (August 1966); 110/70 (May 1967); and 
122/86 (January 1968), all within normal readings.  

There are no records for the period after service for several 
decades thereafter.  The veteran has stated that he was seen 
for various problems, but has not identified any records 
relating to heart care which are not yet in the file.

Extensive VA clinical records are in the file starting in the 
late 1990s from several facilities.  

VA clinical report from November 1993 identified 
electrocardiogram (EKG) findings showing occasional premature 
ventricular contractures but was otherwise normal.  The 
veteran was noted to smoke and use caffeine; the possible 
relationship between these and his heart contractions was 
discussed.  It was felt that it they continued, he should 
have a cardiac consultation.

Cardiac evaluations in May 1994 refer to his having had 
cardiac arrhythmia.  Tracings showed frequent uniform 
ventricular extrasystoles and occasional supraventricular 
extrasystoles.  

A summary report of the veteran's cardiac history, recorded 
in January 2002, is of record.  He had been admitted with 
abdominal pain which was found to be a perforated 
diverticulum.  He was evaluated at that time for cardiac 
consultation associated with the ongoing treatment for 
unrelated complaints including gastroesophageal reflux (GERD) 
and status post sigmoid colectomy and Hartman's colostomy for 
a perforated diverticulum.  Specifically, he had had a run of 
nonsustained wide complex tachycardia believed to be 
ventricular in origin.  He was noted to have a history of 
coronary artery disease and hypertension.  

The cardiac consult with history was to the effect that he 
had had chest discomfort in December 1998 for which he had 
undergone a cardiac catheterization which showed a 95 percent 
occluded mid right coronary artery (RCA) with non-significant 
left anterior descending (LAD) disease.  He had undergone 
percutaneous transluminal coronary angioplasty 
(PTCA)/stenting of the RCA lesion.  He returned in January 
1999 with chest discomfort and was found to have instent 
restenosis and underwent repeat PTCA of his RCA lesion (95 to 
25 percent).  In March 1999, he again presented with chest 
discomfort and was found by catheterization to have no 
restenosis of his RCA with 60 percent stenosis of his mid LAD 
(graded as 40 percent initially in December 1998).  

Clinical notations from records in 2000 showed recurrent 
chest pain.  A Multi-Gated Acquisition (MUGA) scan was 
performed in December 2001 which showed normal wall motion 
with an estimate ejection fraction (EF) of 50 percent.  He 
had no history of myocardial infarctions or dysrhythmias.  He 
was taking numerous medications including for hypertension.

At the hearing held at the RO in December 2001, the veteran 
testified that he was unaware of any heart problem when he 
entered service and had no recollection of care for heart 
problems in service.  Tr. at 5.  He said that he had a 
general physical at separation without any sort of cardiac 
consultation.  Tr. at 5.  He stated that he thought he was 
first diagnosed by a private physician, now deceased, with 
hypertension in the mid-1970's.  Tr. at 5-6.  After that, in 
about 1988, he was diagnosed by another physician as having 
hypertension as well as an irregular heart beat/a skip and an 
enlarged heart.  Tr. at 6.  

He testified that he had first been on medication in the 
1970's, and then was off, and then when he went back on the 
medications, they were changed.  Tr. at 7.  He said that he 
had been told then that he had had heart enlargement for a 
"long time", but no specific time line was provided.  Tr. 
at 7-8.  He had been asked if his father had an enlarged 
heart, reflecting the possibility that it was something he 
had had all of his life as a development problem, but this 
was not settled.  Tr. at 8.  He had undergone catheterization 
which identified blockage and thereafter, was given a stent 
and took additional medications.  Tr. at 9-10.  

Analysis

A review of the veteran's service records, post-service 
clinical documentation and the aggregate file shows no sign 
of any heart problem including arteriosclerosis, coronary 
artery disease and/or elevated blood pressure (hypertension) 
in service or until the mid 1990's.  The veteran has 
testified that he thinks he was diagnosed with hypertension 
sometime in the 1970's by a private physician who is now 
deceased and from whom there are no records.  And while he is 
not qualified to provide a medical opinion, he is entitled to 
offer his recollections for whatever they may contribute to 
the adjudicative equation.  Nevertheless, this assertion, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
there is no objective confirmation thereof, nor more 
particularly, is there any indication that this was within a 
year of separation from service.  In any event, there is no 
independent medically qualified opinion to either effect.  In 
essence, the competent and probative evidence does not show 
the presence of cardiovascular disability until decades after 
service.   

From all accounts, there is no additional clinical data 
available with regard to the veteran's health from the time 
of service until the late 1980's or early 1990s.  And in the 
aggregate, although there is a great deal of clinical 
information now in the file, there is no objective evidence 
or medical opinion to sustain the veteran's contention that 
his heart problems are the result of service.  In fact, the 
medical reports in the file do not indicate that the post-
service heart disease and hypertension are causally related 
to service.  That is, the competent and probative evidence 
does not tend to link the post service disability to the 
veteran's military service.  In that regard, the evidence is 
not so equivocal as to raise a doubt.  Accordingly, service 
connection must be denied.  


Back Disorder
Factual Background

Service medical records show that in August 1966, the veteran 
complained of low back pain.  He said he had had this trouble 
for some time and had started to have his treatment for it 
while in Germany but that there were no records.  He was felt 
to have muscle sprain and was given field hot packs, pain 
medication and a muscle relaxant.  

Later in August 1966, a notation was made that he had been in 
a car accident the night before.  He was "not hurt", but 
felt numb all over and warm.  He was told to undertake bed 
rest for 48 hours.  Several days later, he was given a 
medical examination for insurance purposes after the auto 
accident.  Straight leg raising was 90 degrees with pain.  He 
had equal deep tendon reflexes and good strength.  
Lumbosacral spine X-ray was negative.  

In May 1967, a clinical record noted that he had been putting 
papers into a grinder two days before and the day before and 
developed pain in his left back.  Examination showed slight 
tenderness the left side.  Muscle strain was diagnosed.  He 
was returned to duty with pain medication and muscle 
relaxants.  A back X-ray was negative.  

On VA clinical visit in October 1993, he was having left arm 
pain and finger tingling.  He had been to the osteopath.

A series of X-rays in October 1995 showed minimal 
degenerative spurring in the thoracic spine.  

In the fall of 1995, he complained of neck pain.  He had also 
had kidney stones with associated back symptoms.

On a clinical visit in August 1997, he was complaining of 
back pain.  Diagnoses included exogenous obesity as well as 
acid peptic disease and nicotine addiction.

The veteran's initial claim for VA compensation benefits was 
filed in 1994; it related only to dental issues.  He filed 
for the herein concerned benefits in 1999.

A VA clinical notation in January 1999 was that he had 
osteoarthritis of the back and shoulders.  

A health insurance claim summary form dated in October 1999 
refers to his having back pain.

VA clinical records from the late 1990's and early 2000's 
refer to his having a history of osteoarthritis and an injury 
in the late 1990s to one arm with secondary arthritis.

At the hearing held at the RO in December 2001, the veteran 
testified that he had several incidents in service wherein he 
hurt his back.  The first incident was while he was in 
Germany, when he was slung off a deuce and a half truck with 
a duffle bag on one side, and for which he had pain 
medication and light duty over a couple of days.  Tr. at 15.  
He recalled another later incident, the details of which were 
unclear, when he was given medication and light duty.  Tr. at 
16.  

He did not think he had been given a special examination for 
his back at separation.  However, in the first 5-10 years 
after service, he said he had been treated for his back, by a 
chiropractor, who did not do much good, and then by others 
including VA, first for his low back and sciatic problems and 
then for his neck.  Tr. at 17.  He has since had 
deteriorating back problems, and has had a back brace for 
years.  Tr. at 18-20.  He described his current back problems 
in detail.  

On inquiry at the hearing, the veteran thought he had been 
seen in 1968 by a Dr. N (who has seen him for heart problems 
and was now deceased), or perhaps Dr. E, but he did not know 
if Dr. E was still alive.  It was explained to him that these 
records would be valuable to his claim.  Tr. at 24.   He had 
started going to VA for his back in 1995.  Tr. at 24.  The 
record was to be left open for 30 days so that the veteran 
and his representative could put together additional 
information on possible evidence that would help his case.  
Tr. at 26.

On VA examination in April 2004, the veteran reported his 
inservice history.  He said that after discharge, he 
continued to have back pain.  He also had numbness in his 
left leg when he was driving and sometimes had pain into the 
right leg.  He had had chiropractic treatment but no back 
surgery.  He said he was not taking medication for his back 
because of all his cardiac medications.  He had not worked 
since 1995 because of his heart.  He complained of periodic 
muscle spasms in his back and leg and no additional flare-
ups.  He lived a fairly sedentary existence.

X-rays showed some minor facet joint degenerative changes, 
and no signs of spondylolysis or spondylolisthesis.  There 
were degenerative changes in several of the lower facet 
joints.  These were not felt to be a significant problem and 
not related to service.

The orthopedic examiner further opined that 

(t)he injuries he was seen for in 1966 
and 1967 were of a soft tissue nature.  
It is the examiner's opinion that his 
current back pain is not related to his 
initial injuries of 1966 and 1967.  These 
were apparently soft tissue and I would 
think that his current pain is related to 
the general aging process.  (emphasis 
added)

Analysis

The veteran's service records confirm that, as he recalled in 
testimony, he had several instances of inservice back 
complaints.  However, there are service clinical records for 
such instances, and in none of these was there any sign of 
osseous injury, X-rays were negative, and his symptoms 
resolved with conservative treatment and entirely without 
identifiable residuals.  The VA examiner concluded this in 
2004.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

The evidence is as complete as it can be at this point, and 
there is nothing probative to indicate that he had any 
chronic back problems including arthritis in the several 
decades after service.  He recalls that he had back 
complaints over the years, and that may well be true, but 
there is no medical corroboration to support that these were 
in any way due to inservice complaints or problems.  And more 
importantly, medical opinion is now of record to the effect 
that his current back problems are not the result of service.  
The Board relies on such medical expertise.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence is not so 
equivocal as to raise a doubt to be raised in his favor.  
That is, the preponderance of the evidence is against the 
claim and service connection is denied.


ORDER

Service connection for arteriosclerotic heart disease with 
hypertension is denied. 

Service connection for a low back disorder characterized as 
lumbosacral strain is denied. 


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


